BECTON, Judge.
This appeal is without merit, for the simple reason that the unchallenged verdict of the jury necessarily and conclusively compels our ruling that appellants, Shirley Casper Ingram and her mother, Bessie Casper Burrow, cannot have suffered harm from the errors alleged.
I
Appellants initiated a special proceeding for the partition of certain land held as a tenancy in common. Appellees challenged appellants’ right to share in the land or proceeds, relying on a deed allegedly executed by appellant Burrow and her deceased husband. The deed purported to transfer the Burrows’ entire interest, on which appellant Ingram’s interest depends, to ap-pellees. The clerk held the disputed portion of the partition sale proceeds pending final resolution of the matter on appeal. A jury trial in Superior Court produced a verdict that the disputed deed was properly executed by appellants, and the court entered judgment thereon in favor of appellees.
II
When the trial began, appellants moved that their former attorney be “excused” because he filed a pleading adverse to appellants’ interest after appellants terminated his services. The trial court denied appellants’ motion, and we affirm. The attorney was present in the courtroom, but the record affirmatively discloses that he did not represent anyone or take part in or affect the trial in any way. He was present as the Commissioner in the partitioning proceedings. Moreover, our Constitution guarantees that courts shall be open; indeed, this is one of the sources of the courts’ greatest strength. N.C. Const. Art. I, § 18 (1970); In re *504Nowell, 293 N.C. 235, 237 S.E. 2d 246 (1977). We find no justification for excluding the attorney from the courtroom. The court did not err in allowing him to remain.
III
The jury decided one question: whether a deed transferring appellants’ interest to appellees was validly executed. Appellants do not attack the jury’s verdict except by suggesting that the court “inadvertently gave an expression of opinion” by refusing to join the purchasers at the partition sale as parties. That ruling took place outside the presence of the jury, however. Appellants do not suggest, nor can we discern, any possibility that the parties not joined would have contributed in any way to the issue at trial, the title to the land before the most recent purchase.
IV
Therefore, since appellants have not shown prejudicial error as to the verdict, or other unfairness in the trial, the facts found by the jury are conclusive. Morris v. Wrape, 233 N.C. 462, 64 S.E. 2d 420 (1951). The verdict establishes that appellants have no interest in the subject property. If appellants have no interest on the subject property, other errors in the trial or prior proceedings are harmless as to them. Coburn v. Roanoke Land and Timber Corp., 260 N.C. 173, 132 S.E. 2d 340 (1963) (defining “aggrieved party”); Bullin v. Moore, 256 N.C. 82, 122 S.E. 2d 765 (1961) (jury finding on decisive issue rendered any error on other issues harmless). Appellants thus also lack standing to challenge any transactions by which their former attorney may have received undue amounts from the proceeds of the sale.
V
Appellants received a fair trial and have shown no prejudicial error therein. Their other assignments of error are not properly before this Court.
No error.
Judge Wells concurs in the result.
Judge Johnson concurs.